PER CURIAM.
Arthur Lee Gooden, II, seeks to appeal the district court’s orders denying relief on his petition filed under 28 U.S.C. § 2254 (2000), and his motion to reconsider the order, and denying his motion to reconsider the magistrate judge’s order denying his motion to amend his pleading. We have reviewed the record and conclude for the reasons stated by the district court that Gooden has not made a substantial showing of the denial of a constitutional right. See Gooden v. Braxton, No. CA-01-666-7 (W.D.Va. Oct. 8, 2002; Dec. 18, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.